Smith, J.:
The bill as rendered for which the warrant is directed is for $6,500; $6,000 thereof is for services rendered after relator had been appointed Deputy Attorney-General; $500 thereof is for services rendered to the Attorney-General as counsel prior to the appointment of the relator as a deputy. As to the services rendered as Deputy Attorney-General the appeal should be determined as announced in the case of People ex rel. Randy v. Craig (195 App. Div. 850), the decision of which is handed down herewith. As to the services rendered as counsel to the Attorney-General, I find no legislative authority to the Attorney-General to fix the compensation thereof at $500. Therefore, I think the claim is subject to the audit of the comptroller. The* order should, therefore, be modified so as to direct the comptroller to draw his warrant for the sum of $6,000, and as modified affirmed, without costs.
Clarke, P. J., and Dowling, J., concur; Page, J., dissents as to the compensation after appointment as Deputy Attorney-General; Greenbaum, J., dissents with an opinion, which is printed on page 856.
Order modified as directed in opinion and as so modified affirmed, without costs.